Citation Nr: 1639144	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left elbow injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970 and is in receipt of the Combat Action Ribbon, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with one star.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this matter was subsequently transferred to the St. Petersburg, Florida RO.

In June 2016, the Veteran testified at a hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased rating, remand is required to obtain a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran's most recent examination was in July 2012, over four years prior.  At the June 2016 hearing, the Veteran essentially testified that his left elbow symptoms had worsened since the last VA examination in July 2012.  He testified that he continued to experience numbness and tingling in the left arm.  At the hearing, the Veteran and his representative contended that there had been no neurological assessment of whether the numbness experienced by the Veteran was caused by the left elbow scar or the original left elbow injury, and that an assessment of all of the residuals of the left elbow injury, to include any neurological damage, needed to be made.  The Veteran and his representative also contended that the size of the left elbow scar had been misrepresented on the VA examinations, and that only the donor site scar had been service-connected.  Accordingly, the Board finds that a remand regarding the service-connected residuals of left elbow injury is required for a current examination, to include an assessment of any neurological damage as a residual of the left elbow injury, well as any residual left elbow scars. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA facility and obtain and associate with the claims file all outstanding records of treatment, pertaining to treatment of the Veteran's residuals of left elbow injury.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected residuals of left elbow disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  This should specifically include an assessment of the nature and severity of any residual neurological impairment, as well as an assessment of the size and severity of any residual left elbow scars.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s) (DBQ), to include any DBQs that address neurological involvement and scars.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

